DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 9/19/22 and 9/20/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.  The Examiner notes the “IDS” dated 9/19/22 that has been crossed out has not been considered as it is not in the correct form to be considered as per MPEP 609.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11416395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.   For example, claim 1 of the instant application would be anticipated by claim 1 of the reference application. Claims 2-20 of the instant application corresponds to various limitations of claims 2-17 of the reference application, and are rejected on the grounds of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.   

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathuji (US 2012/0047312 A1) in view of Yoo (US 2013/0152086).  

With respect to claim 1, the Nathuji reference teaches a computing system, comprising: 
at least one bus; [Note bus 806 in Fig. 8]
a plurality of memory components, comprising first memory and second memory, wherein the first memory and the second memory have different speeds when accessed via the at least one bus; (See par. [0020 and 0045] and Fig. 2 and 8; and paragraph 20, where there is a near and far memories with different speeds)
a processing device, operatively coupled with the plurality of memory components through the at least one bus; [Note processor 802 in Fig. 2 and 8]
wherein the computing system further comprises a memory virtualizer [Note the virtual machines and its corresponding virtual address space as shown in fig. 2 and paragraph 22] operatively to: 
store an address map between first addresses used by the processing device to access memory and second addresses used to access the first memory and the second memory; [Note that there is a map used to store virtual addresses for the near and far memories which are the first and second memories] (See par. [0022]: “…Specifically, each of the virtual machines 206-208 has a contiguous virtual address space assigned thereto, and such contiguous virtual address space can map to portions of the near memory 202 and the far memory 204…”)
monitor usages of the first memory and the second memory; [Note the near and far memories are monitored for accesses/usage] (See par. [0044])
adjust the address map based on the usages to improve speed of the processing device in memory access involving the first memory and the second memory. (par. [0020]) of the processing device in memory access involving the first memory and the second memory [Note the dynamic/adjustment of allocated memory pages for the near and far memories]; and par. [0026], where the predictor can move data that is predicted to be accessed soon into the near memory).
However, the Nathuji reference does not explicitly teach to swap data content in the first memory and the second memory according to adjustments to the address map.
The Yoo reference teaches it is conventional to swap data content in the first memory and the second memory according to adjustments to the address map. (paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Nathuji reference to swap data content in the first memory and the second memory according to adjustments to the address map, as taught by the Yoo reference.
The suggestion/motivation for doing so would have been to have frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed.   (Yoo, paragraph 53) 
Therefore it would have been obvious to combine the Nathuji and Yoo references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Nathuji and Yoo references teaches the computing system of claim 1, wherein the first memory is faster than the second memory; [Nathuji, paragraph 20, where the lower latency and higher bandwidth of the first/near memory, thus being faster than the second/far memory] 
and the processing device accesses the second memory over the at least one bus without accessing the first memory for a portion of memory access requests in the computing system. [Nathuji, fig. 1 and paragraph 20, where the processor accesses the second/far memory over one bus and access the first/near memory using a different bus as shown in Fig. 1] 

With respect to claim 3, the combination of the Nathuji and Yoo references teaches the computing system of claim 1, wherein the first memory is faster than the second memory; and the first memory and the second memory share a common physical host interface to the bus.  (Yoo, fig. 3, where the network connects the processor, internal and distributed memory)

With respect to claim 15, the combination of the Nathuji and Yoo references teaches the computing system of claim 1, wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus. (Nathuji, see fig. 2., paragraph 22, where each of the virtual machines 206-208 has a contiguous virtual address space assigned thereto, and such contiguous virtual address space can map to portions of the near memory 202 and the far memory 204. In an example, the virtual machines 206-208 can share resources of a processor, such that the processing cycles of the processor are shared between the virtual machines 206-208 depending upon workloads corresponding thereto.

With respect to claim 16, the combination of the Nathuji and Yoo references teaches the computing system of claim 1, wherein the first memory and the second memory are in separate memory systems that are coupled to a central processing unit via separate communication channels. (Nathuji, see fig. 1; and paragraph 20, where the architecture 100 also comprises a second memory 110 that can be accessible to both the first processor 102 and the Nth processor, wherein the second memory 110 may also be referred to herein as "far" memory)


Claim 17 is the method implementation of claim 1 and rejected under the same rationale as claim 1 as shown above.  

With respect to claim 18, the combination of the Nathuji and Yoo references teaches the method of claim 17, further comprising generating, by a hypervisor, information that is used to predict the usages of the first memory and the second memory. (Nathuji, see Fig. 5 [Note hypervisor 504] and par. [0024, 0037, and 0043], where there is prediction of use for the first/near and far/second memories])

With respect to claim 19, the combination of the Nathuji and Yoo references teaches the method of claim 18, wherein the information comprises at least one of: a sequence of pages being used in a period of time; instances of requests to load pages from the second memory to the first memory; content attributes of the pages loaded from the second memory to the first memory; ownership attributes of the pages loaded from the second memory to the first memory; identifications of users of the pages loaded from the second memory to the first memory; identifications applications loaded from the second memory to the first memory; an identification of pages that are accessed in a sequential mode in a virtual machine; an identification of pages that pages are accessed in a sequential mode in a user account; and an identification of page accesses that are in a steady state. (Nathuji, paragraph 23, where the monitor component 210 can track memory usage of the virtual machines 206-208 by way of hardware access bits. More specifically, the monitor component 210 can inspect and clear access bits associated with nested table entries that describe a mapping between guest physical addresses (GPA) and system physical addresses (SPA) (e.g., the mapping between the virtual address space and the system address space). In an example, the monitor component 210 can make a hypercall to a hypervisor (not shown) to inspect and clear such access bits. Furthermore, the monitor component 210 can analyze the access bits periodically (e.g., once per second) [which satisfies ‘one of’ the limitations noted above])

Claim 20 is the non-transitory computer storage medium implementation of claim 1 and rejected under the same rationale as claim 1 as shown above.  

Claims 4-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the Nathuji (US 2012/0047312 A1) in view of Yoo (US 2013/0152086), and in further view of Smith (US Patent # 8,930,647).

With respect to claim 4, the combination of the Nathuji and Yoo references does not explicitly teach the computing system of claim 3, wherein the first memory and the second memory are disposed in a same memory module. 
The Smith reference teaches it is conventional to have wherein the first memory and the second memory are disposed in a same memory module. (see fig. 1a, where there is a first and second memory with different classes in the same physical memory; and corresponding text to the figure; and column 22, line 1-24, where the memory management systems (e.g. VMM in CPU, MMU in CPU, software in OS, combinations of these possibly with new hardware and/or software, etc.) may be used to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Nathuji and Yoo reference to have wherein the first memory and the second memory are disposed in a same memory module, as taught by the Smith reference.
The suggestion/motivation for doing so would have been to have a multi-class memory apparatus for receiving instructions via a single memory bus (Smith, column 9, lines 6-11); and to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present. (Smith, column 22, line 1-24)
Therefore it would have been obvious to combine the Nathuji, Yoo and Smith references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 5, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 4, wherein the bus is a memory bus; [Note Fig. 1a and Col. 2 states a “memory bus”] (See Col. 2 lines 1-3 and Fig. 1a)
and the memory module is a dual in-line memory module (DIMM). [Note Fig. 59-1B the DIMMS memory module] (See Fig. 59-1B and Col. 81 lines 48-55).

With respect to claim 6, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 5, wherein the memory module includes a controller that implements at least in part the memory virtualizer. [Nathuji, fig. 2 and paragraph 22, where the virtual machines and its corresponding virtual address space; and paragraph 32, where the virtual machine used to balance data between the memories] 

With respect to claim 7, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 6, wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs the controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory. (Yoo, paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)

With respect to claim 10, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 5, wherein the memory virtualizer comprises a device driver of the memory module running in the processing device. (Smith, see fig. 1a, where there is a first and second memory with different classes in the same physical memory; and corresponding text to the figure; and column 22, line 1-24, where the memory management systems (e.g. VMM in CPU, MMU in CPU, software in OS, combinations of these possibly with new hardware and/or software, etc.) may be used to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present)

With respect to claim 11, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 10, wherein the device driver runs in the processing device to: receive an address of a memory access request to be made by the processing device; (Smith, Col. 71 lines 43-48, where there is a request to allocate memory]) convert the address to a converted address based on the address map; (Smith,  Fig. 39 and Col. 57 lines 57-67 and Col. 58 lines 1-2) and make the memory access request on the bus according to the converted address. (Smith, Fig. 39 and Col. 57 lines 57-67 and Col. 58 lines 1-2).

With respect to claim 12, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 10, wherein the memory virtualizer adjusts the address map to place first data in the first memory and second data in the second memory based on a determination that first data is accessed more frequently in a time period than the second data. (Yoo, paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)

With respect to claim 13, the combination of the Nathuji and Yoo references teaches the computing system of claim 1, wherein at least a portion of the second memory is not directly addressable on the at least one bus. [Nathuji, fig. 1, where the near and far memories are not directly accessible they have to operate through a processor via a bus]
However, the combination of the Nathuji and Yoo references does not explicitly teach that the computing system of claim 1, wherein the first memory and the second memory are in a same memory module. (Smith, see fig. 1a, where there is a first and second memory with different classes in the same physical memory; and corresponding text to the figure);
The Smith reference teaches it is conventional to have wherein the first memory and the second memory are disposed in a same memory module. (see fig. 1a, where there is a first and second memory with different classes in the same physical memory; and corresponding text to the figure; and column 22, line 1-24, where the memory management systems (e.g. VMM in CPU, MMU in CPU, software in OS, combinations of these possibly with new hardware and/or software, etc.) may be used to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Nathuji and Yoo reference to have wherein the first memory and the second memory are disposed in a same memory module, as taught by the Smith reference.
The suggestion/motivation for doing so would have been to have a multi-class memory apparatus for receiving instructions via a single memory bus (Smith, column 9, lines 6-11); and to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present. (Smith, column 22, line 1-24)
Therefore it would have been obvious to combine the Nathuji, Yoo and Smith references for the benefits shown above to obtain the invention as specified in the claim.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji, Yoo, and Smith as shown in the rejections above, and further in view of Chen (US 20180150219 A1).

With respect to claim 8, Nathuji, Yoo, and Smith teach claim 7. Nathuji, Yoo, Eda, and Smith are silent on teaching wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus.
Chen discloses wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus [Note the swap operation is performed between memory 106 and memory 108 there is no bus between the two memories as shown in Fig. 1] (See par. [0029]).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify Nathuji, Yoo, and Smith with wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (Chen, See par. [0039]).

With respect to claim 9, Nathuji, Yoo, and Smith teach claim 7.  Nathuji, Yoo, and Smith are silent on teaching wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory.
Chen discloses wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory [Note after the second memory is deemed to have space a swap operation is completed] (See par. [0034] and Fig 5 step s516 and s520).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify Nathuji, Yoo, and Smith with wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (Chen, See par. [0039]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji, Yoo, and Smith as shown in the rejections above, and further in view of Hurst (US 20020196659 A1).

With respect to claim 14, the combination of the Nathuji, Yoo, and Smith references teaches the computing system of claim 13, wherein the first memory is volatile dynamic random-access memory. (Nathuji, par. [0021], where “…the near memories 106-108 may be DRAM…”)
Nathuji, Yoo, and Smith are silent on teaching that the second memory is non-volatile cross-point memory.
Hurst discloses a second memory is non-volatile cross-point memory [Note Hurst shows a memory module that is a non-volatile cross point memory] (See par. [0021]).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the teachings of Nathuji, Yoo, and Smith with a second memory is non-volatile cross-point memory as taught by Hurst.
	The motivation for doing so would have been to reduce current density (Hurst, See par. [0107]).

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
McGlaughlin (US 20190303283), which teaches maintaining a first data structure comprising logical address to physical address mappings for managed units corresponding to a memory, and maintaining a second data structure whose entries correspond to respective physical managed unit addresses. Each entry of the second data structure comprises an activity counter field corresponding to the respective physical managed unit address and a number of additional fields indicating whether the respective physical managed unit address is in one or more of a number of additional data structures. The one or more additional data structures are accessed in association with performing at least one of a wear leveling operation on the respective physical managed unit address, and a neighbor disturb mitigation operation on physical managed unit addresses corresponding to neighbors of the respective physical managed unit address; and 
OLDERDISSEN (US 20190370043), which teaches systems for cooperative management of multiple types of memory. A method embodiment implements cooperative management of multiple types of memory among virtual machines running in a host computing system. The method commences upon identifying virtual machines and a hypervisor that runs in the host computing system. The hypervisor is configured to respond to memory allocation requests from the virtual machines. Upon receiving (a) a first memory allocation request for a first memory type having a first set of characteristics and (b) a second memory allocation request for a second memory type having a second set of characteristics, the hypervisor responds to the requestor with allocations from the first memory type and allocations from the second memory type. Different pools of memory are formed of the different types of memory devices. A multi-memory pool type combines memory devices of a first memory type and memory devices of a second memory type.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137